Citation Nr: 1513549	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-28 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability on and before July 12, 2009, and to a rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from February 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the VA RO in San Diego, California, that, in part, granted service connection for hearing loss and assigned a noncompensable evaluation effective January 15, 2008.

In August 2009, the RO increased the rating of the Veteran's bilateral hearing loss to 10 percent effective July 13, 2009.  The issue of entitlement to an increased rating for a bilateral hearing loss disability remains on appeal because the August 2009 rating does not represent a full grant of the benefit sought.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran participated in a videoconference hearing before the undersigned in December 2014, and a transcript of this hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last provided with a VA examination addressing his bilateral hearing loss disability in November 2011.  During his December 2014 hearing before the undersigned, the Veteran stated that he perceived a noticeable deterioration in his hearing since the time of his November 2011 VA examination.  Accordingly, with evidence of record suggesting that the Veteran's bilateral hearing loss disability may have worsened, an examination should be obtained on remand that fully addresses the current severity of the Veteran's hearing loss.



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination.

2.  Then, readjudicate the Veteran's claim, to include consideration of all evidence received after the August 2010 supplemental statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




